HAMILTON, Circuit Judge.
The appellant calls our attention to an obvious error in our former opinion, 6 Cir., 106 F.2d 452. We based our decision on the fact that the veteran’s policy of insurance lapsed June 21, 1919, for non-payment of premiums.
The facts are that the veteran had issued to him two war risk insurance policies for $5,000 each, one of which lapsed for non-payment of premiums in June. 1919. Premiums were paid on the remain-, ing policy, to and including April 1925, at which time $1,000 of it was converted into an ordinary life policy, No. K-481,273, and (he payment of premiums on the balance thereafter, discontinued.
The inferences to be drawn from appellant’s testimony, considering it as a whole, have a reasonable tendency to show that the insured was totally and permanently disabled in .April 1925, within the meaning of war risk insurance policies as defined by a regulation promulgated by the Director of the Bureau of War Risk Insurance under section 13 of the War Risk Insurance Act 1917, 40 Stat. 398, as amended, 40 Stat. 555, and section 5 of the World-War Veterans’ Act, 43 Stat. 608, 38 U.S.C.A. § 426.
That part of the opinion which sustained the judgment of the lower court in dismissing appellant’s petition on each of the-insurance policies on the veteran’s life is-modified as to $4,000 of the insurance in, force in April 1925, and as to that the judgment of the lower court is reversed for new trial in conformity with this modified opinion. Drew v. United States, 6 Cir., 104 F.2d 939.